— Order, Supreme Court, Bronx County (Barbara F. Newman, J.), entered December 18, 2007, which denied petitioner’s application for a writ of habeas corpus, unanimously affirmed, without costs.
Petitioner’s rights under Executive Law § 259-i (3) (c) (i) and (iii) were not violated by the fact that the written notice of his preliminary parole revocation hearing was incorrectly dated, where he was in fact given the notice on the same day that the warrant was executed and the hearing was in fact conducted within 15 days thereafter (cf.People ex rel. Thompson v Warden of Rikers Is. Correctional Facility, 41 AD3d 292 [2007]). Concur — Gonzalez, J.E, McGuire, Moskowitz, DeGrasse and Freedman, JJ.